     Case 3:20-cr-00055-RGJ Document 6 Filed 06/17/20 Page 1 of 5 PageID #: 16

                                                                                   FILED
                                                                             v~essA L. ARMSTRONG, CLERK

                            UNITED STATES DISTRICT COURT
                                                                                    JUN   17 2020
                            WESTERN DISTRICT OF KENTUCKY
                                                                                U S O\STR\CT COURT
                                    AT LOUISVILLE
                                                                             WEST'N. O\ST. KENTUCKY
UNITED STATES OF AMERICA

                                                                    INDICTMENT
V.
                                                             NO.    0 :2iO-Cf-55-RtTJ
                                                                    18 U.S.C.   § 922(g)(l)
TEVIN R. PATTON                                                     18 U.S.C.   § 924(a)(2)
                                                                    18 U.S.C.   § 924(d)
                                                                    28 U.S.C.   § 2461



The Grand Jury charges:
                                           COUNTl
                               (Felon in Possession of a Firearm)

        On or about June 1, 2020, in the Western District of Kentucky, Jefferson County,

Kentucky, TEVIN R. PATTON, the defendant, with knowledge that he had previously been

convicted in a court of a crime punishable by imprisonment for a term exceeding one year, that is:

        On or about October 31 , 2013 , TEVIN R. PATTON, was convicted of Criminal Attempt
        Aggravated Burglary, Case number 11-06968, in Shelby County Criminal Court,
        Tennesee; and

        On or about June 20, 2016, TEVIN R. PATTON, was convicted of Criminal Attempt
        Aggravated Assualt, Ag·gravated Burglary, and Escape from Felony Incarceration, Case
        number 15-06289 in Shelby County Criminal Court, Tennesee; and

did knowingly possess, in and affecting commerce, a firearm, that is, Springfield Armory USA

Model XDs-45 , .45 caliber, Serial Number AT145857, and ammunition.

        In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).
  Case 3:20-cr-00055-RGJ Document 6 Filed 06/17/20 Page 2 of 5 PageID #: 17




                                   NOTICE OF FORFEITURE

       As a result of committing an offense in violation of Title 18, United States Code, Sections

922(g)(l) and 924(a)(2), as alleged in Count 1 this Indictment, a felony punishable by

imprisonment for more than one year, TEVIN R. PATTON, the defendant, shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States

Code, Section 2461 , all firearms and ammunition involved in the commission of the offense,

including, but not limited to a Springfield Armory USA Model XDs-45, .45 caliber, Serial Number

AT145857, and ammunition ..

       Pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States Code,

Section 2461.

                                              A TRUE BILL.




                                              FOREPERSON




RUSSELL M.' COLEMAN
UNITED STATES ATTORNEY

RMC:JDJ




                                                 2
    Case 3:20-cr-00055-RGJ Document 6 Filed 06/17/20 Page 3 of 5 PageID #: 18




UNITED STATES OF AMERICA v. TEVIN R. PATTON
                                           PE                         ALTTES

Count I:           NM 10 yrs./$250,000/both/NM 3 yrs. Supervised Release (each count)
                  (with three prior quaLifying convictions: NL 15 yrs./NM Life/$250,000/NM 5 yrs. Supervised Release)
Forfeiture


                                                                   NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11 , 1984, as follows :

             Misdemeanor:              $ 25 per count/individual              Felony:         $ I00 per count/individual
                                       $125 per count/other                                   $400 per count/other



1n addition to any of the above assessments, you may also be sentenced to pay a tine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571, 3572, 3611 , 3612

Failure to pay fine as ordered may subject you to the followin2:

             1.      lNTEREST and PE ALTIES as appLicable by law according to last date of offense.

                          For offenses occurring after December 12, 1987:

                          No INTEREST will accrue on fines under $2,500.00.

                          INTEREST will accrue according to the Federal Civil Post-Judgment lnterest Rate in effect at
                          the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                          following the two week period after the date a fine is imposed.

                          PENALTIES of:

                          10% of fine balance if payment more than 30 days late.

                          15% of fine balance if payment more than 90 days late.

             2.           Recordation ofa LIEN shall have the same force and effect as a tax lien.

             3.           Continuous GARNISHMENT may apply until your fine is paid.

             18 U.S.C. §§ 3612, 3613

                          If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                          of not more than the greater of $10,000 or twice the unpaid balance of the fine; or
                          IMPRISONME T for not more than I year or both. 18 U.S.C. § 3615
    Case 3:20-cr-00055-RGJ Document 6 Filed 06/17/20 Page 4 of 5 PageID #: 19




RESTITUTION

lfyou are convicted ofan offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.        That you deposit the entire fine amount (or the amount due under an installment schedule
                     during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.         Give bond for payment thereof.

           18 U.S.C. § 3572(g)

PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

                     LOUISVILLE:                      Clerk, U.S. District Court
                                                      106 Gene Snyder U.S. Courthouse
                                                      601 West Broadway
                                                      Louisville, KY 40202
                                                      502/625-3500

                     BOWLING GREEN:                   Clerk, U.S. District Court
                                                      120 Federal Building
                                                      241 East Main Street
                                                      Bowling Green, KY 42101
                                                      270/393-2500

                     OWENSBORO:                       Clerk, U.S. District Court
                                                      126 Federal Bui lding
                                                      423 Frederica
                                                      Owensboro, KY 4230 I
                                                      270/689-4400

                     PADUCAH:                         Clerk, U.S. District Court
                                                      127 Federal Bui lding
                                                      501 Broadway
                                                      Paducah, KY 42001
                                                      270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 3:20-cr-00055-RGJ Document 6 Filed 06/17/20 Page 5 of 5 PageID #: 20
            FORMDBD-34
            JUN .85


             No _



            UNITED STATES DISTRICT COURT
                               Western District of Kentucky
                                      At Louisville



                      THE UNITED STATES OF AMERICA
                                             vs.



                                  TEVIN R. PATTON


                                     INDICTMENT

                                         COUNT 1
                             Felon in Possession of a Firearm
                            18 U_S _C. §§922(g)(8) and 924(a)(2)

                                      FORFEITURE



             A true bill.




                            f I LE                            Foreperson

             Filed in ~~~h HiW~~~~ g¥ft~e, 2020.
                            JUN   1 7 ZOZU

                         U.S. DISTRICT COURT .                c_terk
                      WESt'N. bi$ I. KEN IUCKY
             Bail,$
